DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 9-14, 23, and 24 in the reply filed on 04/22/2021 is acknowledged.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species IB, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 9-14, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “the side” (lines 6, 8, 10, 12, and 15) that lacks antecedent basis because “a side” has not been defined by the claim 1, and it is unclear which element and which “the side” of particular element applicant is referring to.
Claim 2 recites limitation “the side” (lines 5, 7, and 8) that lacks antecedent basis because “a side” has not been defined by the claim 2, and it is unclear which element and which “the side” of particular element applicant is referring to.
Claim 10 recites limitations “a saturation magnetization Ms at the time of stacking the first magnetic insertion layer”, and it is unclear which particular “the time” applicant is referring to. By not 
Claim 11 recites limitations “a saturation magnetization Ms at the time of stacking the first magnetic insertion layer and the second magnetic insertion layer”, and it is unclear which particular “the time” applicant is referring to. By not providing the precise definition for the process step, one of skill in the art simply cannot perceive the metes and bounds of the invention, and that renders the claim indefinite.
Claim 12 (claim 13) recites limitation “the side” (line 5) that lacks antecedent basis because “a side” has not been defined by the claim 12, and it is unclear which element and which “the side” of particular element applicant is referring to.
Claim 12 (claim 13) recites limitation “the ratio” (line 6) that lacks antecedent basis because “a ratio” has not been defined by the claim 12.
Claim 14 recites limitation “the side” (lines 5, 7, and 9) that lacks antecedent basis because “a side” has not been defined by the claim 14, and it is unclear which element and which “the side” of particular element applicant is referring to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0151830 to Apalkov et al. (hereinafter Apalkov) in view of Meng et al. (US 2012/0306034, hereinafter Meng).
With respect to claim 1, Apalkov discloses a magnetoresistance effect element (STT-MRAM) (Apalkov, Figs. 2, 4, 7-13, ¶0028-¶0063) comprising:
      a first non-magnetic layer (e.g., nonmagnetic spacer 140) (Apalkov, Figs. 4-5, 7-13, ¶0028-¶0029, ¶0040-¶0041);

      a first non-magnetic coupling layer (e.g. 201, Pt or Pd) (Apalkov, Figs. 4-5, 7-13, ¶0044-¶0046, ¶0035) provided adjacent to the first magnetic layer (e.g., 202) on the side opposite to the first non-magnetic layer (e.g., 140);
      a first magnetic insertion layer (e.g., 204, FeX) (Apalkov, Figs. 4-5, 7-13, ¶0044-¶0046, ¶0031, ¶0034) provided adjacent to the first non-magnetic coupling layer (e.g., 201) on the side opposite to the first magnetic layer (e.g., 202);
      a second non-magnetic coupling layer (e.g., 203, Pt or Pd) (Apalkov, Figs. 4-5, 7-13, ¶0044-¶0046, ¶0035) provided adjacent to the first magnetic insertion layer (e.g., 204) on the side opposite to the first non-magnetic coupling layer (e.g., 201);
      a second magnetic layer (e.g., 210, CoX or FeX) (Apalkov, Figs. 4-5, 7-13, ¶0044-¶0046, ¶0031, ¶0034) provided adjacent to the second non-magnetic coupling layer (e.g., 203) on the side opposite to the first magnetic insertion layer (e.g., 204) and having a magnetization direction which is perpendicular to the film surface; and
     a second non-magnetic layer (e.g., 120’’) (Apalkov, Figs. 4-5, 7-13, ¶0028-¶0029, ¶0040-¶0041) provided adjacent to the second magnetic layer (e.g., 210) on the side opposite to the second non-magnetic coupling layer (e.g., 203), wherein
     the first non-magnetic layer (e.g., 140) and the second non-magnetic layer (e.g., 120’’) are constituted of a layer (e.g., MgO) (Apalkov, Figs. 4-5, 7-13, ¶0028-¶0029, ¶0040-¶0041) including O (oxygen);
      the first magnetic layer (e.g., 202, CoFeB) (Apalkov, Figs. 4-5, 7-13, ¶0044-¶0046, ¶0031, ¶0034) and the second magnetic layer (e.g., 210, CoX or FeX) include at least either Co or Fe;
      the first non-magnetic coupling layer (e.g. 201, Pt or Pd) (Apalkov, Figs. 4-5, 7-13, ¶0044-¶0046, ¶0035) and the second non-magnetic coupling layer (e.g., 203) include a non-magnetic element comprising at least one of Pd, Pt;

      the first magnetic layer (e.g., 202) and the second magnetic layer (e.g., 210) are magnetically coupled by a first coupling layer (e.g., 201/204/203/206/205/208/207) constituted of the first non-magnetic coupling layer (e.g., 201), the first magnetic insertion layer (e.g., 204) and the second non-magnetic coupling layer (e.g., 203); and
the first magnetic layer (e.g., 202), the first coupling layer (e.g., 201/204/203), and the second magnetic layer (e.g., 210) constitute a first recording layer (e.g., free layer capable of writing/reading) (Apalkov, Figs. 4-5, 7-13, ¶0001, ¶0009, ¶0026, ¶0028).
Further, Apalkov does not specifically disclose that (1) the first magnetic insertion layer includes at least Fe and B; (2) the first magnetic insertion layer has a film thickness of 0.4 nm or more and 1.0 nm or r   less.
Regarding (1), Apalkov teaches that the first magnetic insertion layer (e.g., 204) (Apalkov, Figs. 4-5, 7-13, ¶0046, ¶0044, ¶0034) includes magnetic material FeX, and is configured such that the magnetic anisotropy and saturation magnetization increases from the first magnetic layer (202) to the second magnetic layer (210) (Apalkov, Figs. 4-5, 7-13, ¶0044), and that concentration of dopant B (Apalkov, Figs. 4-5, 7-13, ¶0034) is tailored to achieve the desired magnetic anisotropy and saturation magnetization.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the magnetoresistance effect element of Apalkov by forming the first magnetic insertion layer including Fe and dopant B with optimized concentration as taught by Apalkov to have the first magnetic insertion layer that includes at least Fe and B in order to achieve the desired magnetic anisotropy and saturation magnetization to critical switching current density, and thus to improve performance of the spin transfer torque based memory (Apalkov, ¶0008, ¶0009, ¶0034, ¶0044, ¶0046).
Regarding (2), Apalkov teaches that the properties of the magnetic materials (Apalkov, Figs. 4-5, 6, ¶0045) of the magnetic layers (202, 204, 206, 208, and 210) depend on the thickness of the magnetic layers. Further, Meng teaches a magnetoresistive device (700) (Meng, Fig. 7, ¶0005, ¶0020-¶0037, ¶0106-¶0131) comprising a magnetic insertion layer structure (e.g., 702) (Meng, Fig. 7, ¶0107-¶0114, 
The claimed range of thicknesses overlaps the range of Meng. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the magnetoresistance effect element of Apalkov by forming the first magnetic insertion layer having optimized thickness as taught by Meng to have the first magnetic insertion layer that has a film thickness of 0.4 nm or more and 1.0 nm or r   less in order to control the switching field of the free layer so that the switching current density of the free layer would become more symmetrical, and thus to improve performance of the spin transfer torque based memory (Meng, ¶0005, ¶0020-¶0037, ¶0114, ¶0129-¶0131).
Regarding claim 2, Apalkov in view of Meng discloses the magnetoresistance effect element according to claim 1. Further,  Apalkov discloses the magnetoresistance effect element, wherein
        the first coupling layer (e.g., 201/204/203/206/205/208/207) (Apalkov, Figs. 4-5, ¶0044-¶0046) further comprises a second magnetic insertion layer (e.g., 206) provided adjacent to the second non-magnetic coupling layer (e.g., 203) on the side opposite to the first magnetic insertion layer (e.g., 204), and a third non-magnetic coupling layer (e.g., 205) provided adjacent to the second magnetic insertion layer (e.g., 206) on the side opposite to the second non-magnetic coupling layer (e.g., 203), and adjacent to the second magnetic layer (e.g., 210) on the side opposite to the second non-magnetic layer (e.g., 120’’), wherein
       the first non-magnetic coupling layer (e.g., 201) (Apalkov, Figs. 4-5, 7-13, ¶0044-¶0046, ¶0035), the second non-magnetic coupling layer (e.g., 203), and the third non-magnetic coupling layer (e.g., 205) include a non-magnetic element comprising at least one of Pd, Pt;
       the first magnetic insertion layer (e.g., 204) and the second magnetic insertion layer (e.g., 206) include at least Fe (e.g., FeX) (Apalkov, Figs. 4-5, 7-13, ¶0046, ¶0031, ¶0034); and

Further, Apalkov does not specifically disclose that the first magnetic insertion layer and the second magnetic insertion layer include at least Fe and B.
However, Apalkov teaches that the first magnetic insertion layer (e.g., 204) (Apalkov, Figs. 4-5, 7-13, ¶0046, ¶0044, ¶0034) and the second magnetic insertion layer (e.g., 206) include magnetic material FeX, and are configured such that the magnetic anisotropy and saturation magnetization increases from the first magnetic layer (202) to the second magnetic layer (210) (Apalkov, Figs. 4-5, 7-13, ¶0044), and that concentration of dopant B (Apalkov, Figs. 4-5, 7-13, ¶0034) is tailored to achieve the desired magnetic anisotropy and saturation magnetization.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the magnetoresistance effect element of Apalkov by forming the first and second magnetic insertion layers including Fe and dopant B with optimized concentrations as taught by Apalkov to have the first magnetic insertion layer and the second magnetic insertion layer that include at least Fe and B in order to achieve the desired magnetic anisotropy and saturation magnetization to critical switching current density, and thus to improve performance of the spin transfer torque based memory (Apalkov, ¶0008, ¶0009, ¶0034, ¶0044, ¶0046).
Regarding claim 3, Apalkov in view of Meng discloses the magnetoresistance effect element according to claim 1. Further,  Apalkov discloses does not specifically disclose that the first magnetic insertion layer further includes a non-magnetic element comprising at least one of W, Ta, Hf, Zr, Nb, Mo, Ti, V, Cr, Si, Al, B, Pd, Pt. However, Meng teaches a magnetoresistive device (700) (Meng, Fig. 7, ¶0005, ¶0020-¶0037, ¶0106-¶0131) comprising a magnetic insertion layer structure (e.g., 702) (Meng, Fig. 7, ¶0107-¶0114, ¶0129-¶0131) in the free layer (710/708) to control the switching field of the free layer so that the switching current density of the free layer would become more symmetrical, wherein the magnetic 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the magnetoresistance effect element of Apalkov/Meng by forming the first magnetic insertion layer as a multilayer as taught by Meng to have the first magnetic insertion layer that further includes a non-magnetic element comprising at least one of Pd, Pt in order to control the switching field of the free layer so that the switching current density of the free layer would become more symmetrical, and thus to improve performance of the spin transfer torque based memory (Meng, ¶0005, ¶0020-¶0037, ¶0114, ¶0129-¶0131).
Regarding claim 4, Apalkov in view of Meng discloses the magnetoresistance effect element according to claim 2. Further,  Apalkov discloses does not specifically disclose that the first magnetic insertion layer or the second magnetic insertion layer further includes a non-magnetic element comprising at least one of W, Ta, Hf, Zr, Nb, Mo, Ti, V, Cr, Si, Al, B, Pd, Pt. However, Meng teaches a magnetoresistive device (700) (Meng, Fig. 7, ¶0005, ¶0020-¶0037, ¶0106-¶0131) comprising a magnetic insertion layer structure (e.g., 702) (Meng, Fig. 7, ¶0107-¶0114, ¶0129-¶0131) in the free layer (710/708) to control the switching field of the free layer so that the switching current density of the free layer would become more symmetrical, wherein the magnetic insertion layer structure (e.g., 702) includes a plurality of alternating layers (703a) and (703b), e.g., five or fifteen bilayers including a first layer of Fe (e.g., 703a) and a second layer (e.g., 703b) of Pd or Pt.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the magnetoresistance effect element of Apalkov/Meng by forming the first magnetic insertion layer as a multilayer or the second magnetic insertion layer as a multilayer as taught by Meng to have the first magnetic insertion layer or the second magnetic insertion layer that further includes a non-magnetic element comprising at least one of Pd, Pt in order to control the switching field of the free layer so that the switching current density of the free layer would become more symmetrical, and thus to improve performance of the spin transfer torque based memory (Meng, ¶0005, ¶0020-¶0037, ¶0114, ¶0129-¶0131).
Regarding claim 12, Apalkov in view of Meng discloses the magnetoresistance effect element according to claim 1. Further,  Apalkov does not specifically disclose that the first magnetic layer is constituted of a first magnetic outer layer adjacent to the first non-magnetic layer, and a first magnetic inner layer provided adjacent to the first magnetic outer layer on the side opposite to the first non-magnetic layer; and the ratio of a composition of a non-magnetic element comprising at least one of W, Ta, Hf, Zr, Nb, Mo, Ti, V, Cr, Si, Al, B, Pd, Pt, of the first magnetic outer layer to a composition of a non-magnetic element comprising at least one of W, Ta, Hf, Zr, Nb, Mo, Ti, V, Cr, Si, Al, B, Pd, Pt, of the first magnetic inner layer is less than 1.
However, Meng teaches that the first magnetic layer (e.g., 710) (Meg, Fig. 7, ¶0116, ¶0048, ¶0051) of the free layer includes a single layer or a plurality of layers such as CoFeB/FePt, CoFeB/CoPt, or CoFeB/CoPd; the free magnetic layer comprised of a material capable of easily magnetized and have a small hysteresis and a low coercivity; and the first magnetic layer (e.g., 710) is adjacent to the first non-magnetic layer (714) (Meg, Fig. 7, ¶0119) comprised of tantalum (Ta), palladium (Pd) or platinum (Pt) that minimizes interaction of the spin current from the magnetic insertion layer (702) on the magnetization orientation of the free layer (710).
Thus, a person of ordinary skill in the art would recognize that with the first magnetic layer (e.g., 710) comprised of the CoFeB layer as a first magnetic outer layer and the FePt layer as a first magnetic inner layer adjacent to the first non-magnetic layer comprised of Pt, a composition of a non-magnetic element Pt of the first magnetic outer layer (e.g., a composition of Pt in the CoFeB layer is 0) would be less than a composition of a non-magnetic element Pt of the first magnetic inner layer (e.g., FePt layer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the magnetoresistance effect element of Apalkov/Meng by forming the first magnetic layer comprised of a plurality of layers having different content of a non-magnetic element as taught by Meng, and further optimizing a composition of a non-magnetic element in the plurality of first magnetic layers to have the first magnetic layer that is constituted of a first magnetic outer layer adjacent to the first non-magnetic layer, and a first magnetic inner layer provided adjacent to the first magnetic outer layer on the side opposite to the first non-magnetic layer; and the ratio of a composition of a non-magnetic element comprising at least one of Pd, Pt, of the first magnetic outer layer to a composition of a 
Regarding claim 13, Apalkov in view of Meng discloses the magnetoresistance effect element according to claim 1. Further,  Apalkov does not specifically disclose that the second magnetic layer is constituted of a second magnetic outer layer adjacent to the second non-magnetic layer, and a second magnetic inner layer provided adjacent to the second magnetic outer layer on the side opposite to the second non-magnetic layer; and the ratio of a composition of a non-magnetic element comprising at least one of W, Ta, Hf, Zr, Nb, Mo, Ti, V, Cr, Si, Al, B, Pd, Pt, of the second magnetic outer layer to a composition of a non-magnetic element comprising at least one of W, Ta, Hf, Zr, Nb, Mo, Ti, V, Cr, Si, Al, B, Pd, Pt, of the second magnetic inner layer is less than 1.
However, Meng teaches that the second magnetic layer (e.g., 708) (Meg, Fig. 7, ¶0116, ¶0048, ¶0051) of the free layer includes a single layer or a plurality of layers such as CoFeB/FePt, CoFeB/CoPt, or CoFeB/CoPd; the free magnetic layer comprised of a material capable of easily magnetized and have a small hysteresis and a low coercivity; and the first magnetic layer (e.g., 708) is adjacent to the second non-magnetic layer (712) (Meg, Fig. 7, ¶0118) comprised of tantalum (Ta), palladium (Pd) or platinum (Pt) that minimizes interaction of the spin current from the magnetic insertion layer (702) on the magnetization orientation of the free layer (708).
Thus, a person of ordinary skill in the art would recognize that with the second magnetic layer (e.g., 708) comprised of the CoFeB layer as a second magnetic outer layer and the FePt layer as a second magnetic inner layer adjacent to the second non-magnetic layer comprised of Pt, a composition of a non-magnetic element Pt of the second magnetic outer layer (e.g., a composition of Pt in the CoFeB layer is 0) would be less than a composition of a non-magnetic element Pt of the second magnetic inner layer (e.g., FePt layer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the magnetoresistance effect element of Apalkov/Meng by forming the second magnetic layer comprised of a plurality of layers having different content of a non-magnetic 
Regarding claim 14, Apalkov in view of Meng discloses the magnetoresistance effect element according to claim 1. Further,  Apalkov discloses the magnetoresistance effect element, wherein
        the first coupling layer (e.g., 201/204/203/206/205/208/207) (Apalkov, Figs. 4-5, ¶0044-¶0046) further comprises a second magnetic insertion layer (e.g., 206) provided adjacent to the  second non-magnetic coupling layer (e.g., 203) on the side opposite to the first magnetic insertion layer (e.g., 204);
     a third non-magnetic coupling layer (e.g., 205) provided adjacent to the second magnetic insertion layer (e.g., 206) on the side opposite to the second non-magnetic coupling layer (e.g., 203),
       a third magnetic insertion layer (e.g., 208) (Apalkov, Figs. 4-5, ¶0044-¶0046) provided adjacent to the third non-magnetic coupling layer (e.g., 205) on the side opposite to the second magnetic insertion layer (e.g., 206); and
      a fourth non-magnetic coupling layer (e.g., 207) provided adjacent to and between the third magnetic insertion layer (e.g., 208) and the second magnetic layer (e.g., 210), wherein
       the first non-magnetic coupling layer (e.g., 201) (Apalkov, Figs. 4-5, 7-13, ¶0044-¶0046, ¶0035), the second non-magnetic coupling layer (e.g., 203), the third non-magnetic coupling layer (e.g., 205), and the fourth non-magnetic coupling layer (e.g., 207) include a non-magnetic element comprising at least one of Pd, Pt;

       the first magnetic layer (e.g., 202) and the second magnetic layer (e.g., 210) are magnetically coupled by the first coupling layer (e.g., 201/204/203/206/205/208/207) (Apalkov, Figs. 4-5, ¶0044-¶0046) constituted of the first non-magnetic coupling layer (e.g., 201), the first magnetic insertion layer (e.g., 204), the second non-magnetic coupling layer (e.g., 203), the second magnetic insertion layer (e.g., 206),  the third non-magnetic coupling layer (e.g., 205), the third magnetic insertion layer (e.g., 208), and the fourth non-magnetic coupling layer (e.g., 207).
Further, Apalkov does not specifically disclose that the first magnetic insertion layer, the second magnetic insertion layer, and the third magnetic insertion layer include at least Fe and B.
However, Apalkov teaches that the first magnetic insertion layer (e.g., 204) (Apalkov, Figs. 4-5, 7-13, ¶0046, ¶0044, ¶0034), the second magnetic insertion layer (e.g., 206), and the third magnetic insertion layer (e.g., 208) include magnetic material FeX, and are configured such that the magnetic anisotropy and saturation magnetization increases from the first magnetic layer (202) to the second magnetic layer (210) (Apalkov, Figs. 4-5, 7-13, ¶0044), and that concentration of dopant B (Apalkov, Figs. 4-5, 7-13, ¶0034) is tailored to achieve the desired magnetic anisotropy and saturation magnetization.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the magnetoresistance effect element of Apalkov by forming the first, the second, and the third magnetic insertion layers including Fe and dopant B with optimized concentrations as taught by Apalkov to have the first magnetic insertion layer, the second magnetic insertion layer, and the third magnetic insertion layer that include at least Fe and B in order to achieve the desired magnetic anisotropy and saturation magnetization to critical switching current density, and thus to improve performance of the spin transfer torque based memory (Apalkov, ¶0008, ¶0009, ¶0034, ¶0044, ¶0046).
Regarding claim 23, Apalkov in view of Meng discloses the magnetoresistance effect element according to claim 1. Further, Apalkov discloses a magnetic memory (Apalkov, Fig. 14, ¶0064-¶0065) including the magnetoresistance effect element according to claim 1 as a magnetic memory cell. 
Regarding claim 24, Apalkov in view of Meng discloses the magnetoresistance effect element according to claim 1. Further, Apalkov discloses the magnetoresistance effect element, wherein the first magnetic layer (e.g., 202, CoFeB) (Apalkov, Figs. 4-5, 7-13, ¶0044-¶0046, ¶0031, ¶0034) includes at least Fe and B and the second magnetic layer (e.g., 210, CoX or FeX) (Apalkov, Figs. 4-5, 7-13, ¶0044-¶0046, ¶0031, ¶0034) include at least Fe, but does not specifically disclose that the second magnetic layer includes at least Fe and B.
However, Apalkov teaches that the magnetic layers (e.g., 204 to 210) (Apalkov, Figs. 4-5, 7-13, ¶0046, ¶0044, ¶0034) include magnetic material FeX, and are configured such that the magnetic anisotropy and saturation magnetization increases from the first magnetic layer (202) to the second magnetic layer (210) (Apalkov, Figs. 4-5, 7-13, ¶0044), and that concentration of dopant B (Apalkov, Figs. 4-5, 7-13, ¶0034) is tailored to achieve the desired magnetic anisotropy and saturation magnetization.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the magnetoresistance effect element of Apalkov/Meng by forming the first and second magnetic layers including at least Fe and dopant B with optimized concentrations as taught by Apalkov to have the second magnetic layer that includes at least Fe and B in order to achieve the desired magnetic anisotropy and saturation magnetization to critical switching current density, and thus to improve performance of the spin transfer torque based memory (Apalkov, ¶0008, ¶0009, ¶0034, ¶0044, ¶0046).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0151830 to Apalkov in view of Meng (US 2012/0306034) as applied to claim 1, and further in view of Sato et al. (US 2015/0109853, hereinafter Sato) and Oguz et al. (US 2017/0200884, hereinafter Oguz).
Regarding claim 9, Apalkov in view of Meng discloses the magnetoresistance effect element according to claim 1. Further, Apalkov discloses the magnetoresistance effect element, wherein the magnetic anisotropy and saturation magnetization (Apalkov, Fig. 6, ¶0045) depend on a magnetic material thickness, but does not specifically disclose that a magnetic coupling force Jex per unit area between the first magnetic layer and the second magnetic layer is 0.1 mJ/m2 or more.
However, Sato teaches that the magnetic energy (Sato, Figs. 1, 3, ¶0072-¶0092) at the interfaces between magnetic layers (interpreted as a magnetic coupling force) depends on the thickness of the 2. Further, the magnetization depends on the material of the non-magnetic coupling layer (e.g., 203) between the magnetic layers (e.g., 109 and 204) (Sato, Figs. 1, 3a-3d, ¶0090-¶0092); e.g. for the Ta non-magnetic coupling layer having a thickness of 0.4 nm, perpendicular magnetization in the CoFeB magnetic layer is maintained at the applied magnetic field of less than 0.1 T (Sato, Figs. 1, 3a, 3e, ¶0090), and for the Ta non-magnetic coupling layer having a thickness of 0.2 nm, perpendicular magnetization in the CoFeB magnetic layer is maintained at the applied magnetic field of greater than 0.2 T (Sato, Figs. 1, 3d, ¶0090), and for the Pd non-magnetic coupling layer having a thickness of 0.4 nm (Sato, Figs. 1, 3c, ¶0091), perpendicular magnetization in the CoFeB magnetic layer is maintained at the applied magnetic field of greater than 1.0 T.
Further, Oguz teaches that the interfacial anisotropy (Oguz, Figs. 5-7, ¶0022-¶0025, ¶0038-¶0048) between two materials varies based on the material selected, the interfacial anisotropy is a directional energy (interpreted as a magnetic coupling force) created from the interface, or contact area, between two materials (Oguz, Fig. 7, ¶0041); specifically, the interfacial anisotropy is cumulative, so the interfacial anisotropy of an MTJ would be the sum of the individual interfacial anisotropies for each interface of the MTJ; the greater the overall interfacial anisotropy of the MTJ is, the more stable a polarity of a free magnetic layer is; for the interface of Ta and Fe, the coupling energy is about 0.25 mJ/m2, and for the interface of Ta and Co, the coupling energy is greater than 0.5 mJ/m2; for the interface of Hf and Fe, the coupling energy is greater than 1.0 mJ/m2, and for the interface of Hf and Co, the coupling energy is about 1.0 mJ/m2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the magnetoresistance effect element of Apalkov/Meng by selecting a material for the non-magnetic coupling layer and optimizing a thickness of the non-magnetic coupling layer to maintain perpendicular magnetization in the magnetic layers as taught by Sato and Oguz to have the magnetoresistance effect element , wherein a magnetic coupling force Jex per unit area between the first magnetic layer and the second magnetic layer is 0.1 mJ/m2 or more in order to provide improved spin transfer torque based memory with increased thermal stability and interfacial anisotropy that improves .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0151830 to Apalkov in view of Meng (US 2012/0306034) as applied to claim 1 (claim 2), and further in view of Sato (US 2015/0109853).
Regarding claim 10, Apalkov in view of Meng discloses the magnetoresistance effect element according to claim 1. Further, Apalkov discloses the magnetoresistance effect element, wherein the magnetic anisotropy and saturation magnetization (Apalkov, Fig. 6, ¶0045) depend on a magnetic material thickness, but does not specifically disclose that a saturation magnetization Ms at the time of stacking the first magnetic insertion layer is 0.4 T or more. 
However, Sato teaches that the magnetic energy (Sato, Figs. 1, 3, ¶0072-¶0092) at the interfaces between magnetic layers (interpreted as a magnetic coupling force) depends on the thickness of the magnetic material (Sato, Figs. 1, 3, ¶0083-¶0087), and magnetization; e.g., for CoFeB composition, the magnetization is maintained at the 0.38 T. Also, the magnetization depends on the material of the non-magnetic coupling layer (e.g., 203) between the magnetic layers (e.g., 109 and 204) (Sato, Figs. 1, 3a-3d, ¶0090-¶0092); e.g. for the Ta non-magnetic coupling layer having a thickness of 0.4 nm, perpendicular magnetization in the CoFeB magnetic layer is maintained at the applied magnetic field of less than 0.1 T (Sato, Figs. 1, 3a, 3e, ¶0090), and for the Ta non-magnetic coupling layer having a thickness of 0.2 nm, perpendicular magnetization in the CoFeB magnetic layer is maintained at the applied magnetic field of greater than 0.2 T (Sato, Figs. 1, 3d, ¶0090), and for the Pd non-magnetic coupling layer having a thickness of 0.4 nm (Sato, Figs. 1, 3c, ¶0091), perpendicular magnetization in the CoFeB magnetic layer is maintained at the applied magnetic field of greater than 1.0 T.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the magnetoresistance effect element of Apalkov/Meng by selecting a material for the magnetic insertion layers and optimizing a thickness of the non-magnetic coupling layer to maintain perpendicular magnetization in the magnetic layers as taught by Sato to have the magnetoresistance effect element , wherein a saturation magnetization Ms at the time of stacking the first 
Note that, as it appears, limitations “a saturation magnetization Ms at the time of stacking the first magnetic insertion layer is 0.4 T or more” are directed towards the process of making “the first magnetic insertion layer”.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “a saturation magnetization Ms at the time of stacking the first magnetic insertion layer is 0.4 T or more” only requires a structure, “the first magnetic insertion layer” capable of a saturation magnetization Ms at the applied magnetic field of 0.4 T or more, which does not distinguish the invention from the combination Apalkov/Meng/Sato, that teaches the structure as claimed.
Regarding claim 11, Apalkov in view of Meng discloses the magnetoresistance effect element according to claim 2. Further, Apalkov discloses the magnetoresistance effect element, wherein the magnetic anisotropy and saturation magnetization (Apalkov, Fig. 6, ¶0045) depend on a magnetic material thickness, but does not specifically disclose that a saturation magnetization Ms at the time of stacking the first magnetic insertion layer and the second magnetic insertion layer is 0.4 T or more.  
However, Sato teaches that the magnetic energy (Sato, Figs. 1, 3, ¶0072-¶0092) at the interfaces between magnetic layers (interpreted as a magnetic coupling force) depends on the thickness of the magnetic material (Sato, Figs. 1, 3, ¶0083-¶0087), and magnetization; e.g., for CoFeB composition, the magnetization is maintained at the 0.38 T. Also, the magnetization depends on the material of the non-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the magnetoresistance effect element of Apalkov/Meng by selecting a material for the first and second magnetic insertion layers and optimizing a thickness of the non-magnetic coupling layer to maintain perpendicular magnetization in the magnetic layers as taught by Sato to have the magnetoresistance effect element , wherein a saturation magnetization Ms at the time of stacking the first magnetic insertion layer and the second magnetic insertion layer is 0.4 T or more in order to provide improved spin transfer torque based memory with increased thermal stability and interfacial anisotropy (Sato, ¶0001, ¶0024-¶0026, ¶0082-¶0090).
Note that, as it appears, limitations “a saturation magnetization Ms at the time of stacking the first magnetic insertion layer and the second magnetic insertion layer is 0.4 T or more” are directed towards the process of making “the first magnetic insertion layer and the second magnetic insertion layer”.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “a saturation magnetization Ms at the time of stacking the first magnetic insertion layer and the second magnetic insertion layer is 0.4 T or more” only requires a structure, “the first magnetic insertion layer and the second magnetic insertion layer” capable of a saturation magnetization Ms at the applied magnetic field of 0.4 T or more, which does not distinguish the invention from the combination Apalkov/Meng/Sato, that teaches the structure as claimed.
Conclusion r  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891